Filed Pursuant to Rule 433 Registration No. 333-146960 October 23, 2008 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION COLLATERAL TRUST BOND TERM SHEET Issuer: National Rural Utilities Cooperative Finance Corporation Ratings: A1 (Stable) by Moody’s Investors Service / A+ (Positive) by Standard & Poor’s Ratings Services / A+ (Stable) by Fitch Ratings Principal Amount: $1,000,000,000 Security Type: Collateral Trust Bonds Legal Format: SEC Registered Pricing Date: October 23, 2008 Settlement Date: T+ 5;October 30, 2008 Maturity Date: November 1, 2018 Coupon: 10.375% Price to Public: 99.237% of face amount Benchmark Treasury: 4.000% due August 15, 2018 Benchmark Treasury Price and Yield: 102-14+ / 3.699% Spread to Benchmark Treasury: 680.1 basis points Yield to Maturity: 10.500% Interest Payment Dates: Semi-annually on May 1 and November 1, commencing May 1, 2009 Make-Whole Call At any time at the greater of a price of 100% or at a discount rate of Treasury plus 50 basis points Denominations: $2,000 x $1,000 CUSIP: 637432 LR4 Joint Book-Running Managers: Co-Managers: Deutsche Bank Securities Inc. J.P. Morgan Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Greenwich Capital Markets, Inc. KeyBanc Capital Markets, Inc. Lazard Capital Markets LLC Mizuho Securities USA Inc. SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S.
